UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2227



JAMES RIFFIN,

                                              Plaintiff - Appellant,

          versus


ADAM D. SNYDER; MICHAEL V. FORLINI; C. ROBERT
LOSKOT; PAUL M. MAYHEW,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-2964-RDB)


Submitted:   February 9, 2005          Decided:     February 14, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Riffin, Appellant Pro Se. Mary Rosewin Sweeney, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; John Edward
Beverungen, COUNTY ATTORNEY’S OFFICE, Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James     Riffin   appeals    the    district    court’s    order

dismissing    his   civil    action    for    lack   of   subject    matter

jurisdiction.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     See Riffin v. Snyder, No. CA-04-2964-RDB (D. Md.

Sept. 17, 2004).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                 - 2 -